Citation Nr: 1454608	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho




THE ISSUE

Entitlement to an effective date prior to May 14, 2009 for the award of service connection for an acquired psychiatric disorder.




ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims folder is currently under the jurisdiction of the Boise, Idaho RO.  

The Veteran's claims file reflects that he is currently unrepresented.  Although he filed a VA Form 21-22 in favor of the Disabled American Veterans (DAV) in March 2011, he revoked that power of attorney in August 2011.  While he filed a VA Form 21-22 in favor of the Veterans of Foreign Wars (VFW) in September 2011, the VFW informed the Veteran in an October 2011 letter that they were not permitted to represent him in his appeal.  The Veteran has not appointed any other representative during the course of his appeal; accordingly, the record reflects that he is pursuing his claim pro se.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, the Veteran submitted claims alleging clear and unmistakable error (CUE) in a November 1996 rating decision which denied service connection for a psychiatric disorder and a July 2006 rating decision which denied reopening a claim for entitlement to service connection for a psychiatric disorder.  The RO has not yet formally adjudicated the CUE claims.  Although a rating decision was issued in June 2012 which addresses some of the Veteran's CUE arguments, it is not adequate to constitute RO adjudication of the claims of CUE in the November 1996 rating decision, and the claim of CUE in the July 2006 rating decision.

The pending CUE claims as to the November 1996 rating decision which denied service connection for a psychiatric disorder, and as to the July 2006 rating decision which denied reopening the claim for entitlement to service connection for a psychiatric disorder, are inextricably intertwined with the Veteran's claim that is currently on appeal for entitlement to an earlier effective date for the award of service connection for a psychiatric disability.  This is so because if revision of either of those rating decisions is granted based on CUE, the proper effective date for the award of service connection for the Veteran's psychiatric disability may be impacted.  Therefore, consideration of the earlier effective date appeal must be deferred until the intertwined issues are adjudicated by the RO, and if warranted, prepared for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  First, as they may be intertwined with the issue on appeal, the AOJ should complete all appropriate actions to adjudicate the Veteran's claims alleging CUE in the November 1996 rating decision which denied service connection for a psychiatric disability, and the July 2006 rating decision which denied the claim to reopen the issue of entitlement to service connection for a psychiatric disability.  Notice of the determinations and the Veteran's appellate rights should be issued to the Veteran.  Only if an appeal is completed as to the RO determination as to CUE in the November 1996 rating decision, or in the July 2006 rating decision, should such matter(s) be referred to the Board for appellate consideration.  

2.  Then, after undertaking any additional development deemed appropriate, readjudicate the Veteran's pending appeal of entitlement to an earlier effective date for the award of service connection for a psychiatric disability.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



